       Case 3:20-cv-08081-GMS Document 15 Filed 04/27/20 Page 1 of 2



 1   Joseph Martin McGhee
     P.O. Box 91
 2   Flagstaff, AZ 86002
     Tel: (928) 600-0954
 3   mcghee.v.city.of.flagstaff.et.al@gmail.com
 4   Plaintiff, in Pro Per
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8   Joseph Martin McGhee,                                       No. 3:20-cv-08081-GMS
 9                   Plaintiff,                    PLAINTIFF'S EMERGENCY EX
                                                   PARTE APPLICATION FOR
10          vs.                                    TEMPORARY RESTRAINING
                                                   ORDER and MOTION FOR
11   The City of Flagstaff; Coral Evans, Sued in PRELIMINARY INJUNCTION
     her Official Capacity as Mayor of the City of
12   Flagstaff; Doug Ducey, Sued in his Official Assigned to the Hon. G. Murray Snow
     Capacity as Governor of the State of Arizona,
13
                     Defendants.
14
15          Plaintiff, Joseph Martin McGhee, pursuant to Fed.R.Civ.P 65(a) and 65(b)(1),
16   hereby applies to this Court ex parte for an Order without notice granting a temporary
17   restraining order against any enforcement of Arizona Executive Orders #2020-18, 2020-
18   09, and moves the Court to grant a preliminary injunction against Governor Ducey
19   enjoining any enforcement of this Executive Order.
20          This application is based upon Plaintiff’s Verified Second Amended Complaint for
21   Damages and Injunctive Relief, the attached Memorandum of Points and Authorities, and
22   the [Proposed] Order filed contemporaneously with this Application.
23          Plaintiff respectfully requests that the Court enter an Order granting all of the
24   relief as set forth herein.
25
26          Dated: April 27, 2020
27
28
                                                           1
        Plaintiff's ex parte Application For Temporary Restraining Order and Motion For Preliminary Injunction
                                                  (3:20-cv-08081-GMS)
     Case 3:20-cv-08081-GMS Document 15 Filed 04/27/20 Page 2 of 2


                                                              Respectfully Submitted,
 1
 2                                                            By:     /s/ Joseph M. McGhee
                                                                      Plaintiff, in Pro Per
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        2
     Plaintiff's ex parte Application For Temporary Restraining Order and Motion For Preliminary Injunction
                                               (3:20-cv-08081-GMS)
